Citation Nr: 1730790	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to August 19, 2008 for service connection for tinnitus. 

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1958 to June 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for tinnitus and assigned a 10 percent initial disability rating effective August 19, 2008.  A claim for service connection for tinnitus was received in August 2008.  In an April 2014 notice of disagreement (on a VA Form 21-0958), the Veteran expressed disagreement with the effective date for the grant of service connection and the initial disability rating assigned. 


FINDING OF FACT

In a June 2017 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for an effective date prior to August 19, 2008 for the grant of service connection for tinnitus and an initial disability rating in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of an effective date prior to August 19, 2008 for service connection for tinnitus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 10 percent for tinnitus are met.  38 U.S.C.A.	 § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  As the withdrawn issues are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2017, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating he was withdrawing the appeal for an effective date prior to August 19, 2008 for the grant of service connection for tinnitus and an the appeal for initial disability rating in excess of 10 percent for 

tinnitus.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to these issues and they will be dismissed.    


ORDER

The appeal for an effective date prior to August 19, 2008 for service connection for tinnitus, having been withdrawn, is dismissed.

The appeal for an initial disability rating in excess of 10 percent for tinnitus, having been withdrawn, is dismissed.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


